People v Valachovic (2018 NY Slip Op 05529)





People v Valachovic


2018 NY Slip Op 05529


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]THE PEOPLE OF THE STATE OF NEW YORK, 
vDEREK F. VALACHOVIC, Appellant.

Calendar Date: June 11, 2018

Before: Lynch, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ.


 Barrett D. Mack, Albany, for appellant.
Kelli P. McCoski, District Attorney, Fonda (Christina Pearson of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Montgomery County (Catena, J.), rendered July 6, 2015, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
In satisfaction of multiple pending charges, defendant pleaded guilty to a superior court information charging him with robbery in the first degree and waived his right to appeal. County Court sentenced defendant as a second felony offender, in accordance with the terms of the plea agreement, to a prison term of 15 years followed by five years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the sentence imposed is harsh and excessive. However, defendant's challenge to the severity of the sentence is precluded by the unchallenged waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Chapman, 160 AD3d 1211, 1211 [2018]; People v Booker, 159 AD3d 1221, 1222 [2018]).
Lynch, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.